Citation Nr: 0619279	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  04-34 143	)	DATE
	)
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) by 
reason of being in need of regular aid and attendance or on 
account of being housebound.

2.  Entitlement to service connection for heart disease and 
stroke, as a result of being a prisoner of war.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel




INTRODUCTION

The veteran served on active duty from September 1941 to 
March 1946.  The veteran was a prisoner of war from April 
1942 to October 1942.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2003 decision by the RO in Manila, 
Philippines that, in pertinent part, denied entitlement to 
SMC based on a need for regular aid and attendance or based 
on being housebound.


REMAND

The Board notes that in a June 2002 rating decision, the RO 
denied entitlement to service connection for hypertensive 
areteriosclerotic heart disease as not due to service, nor 
was entitlement shown on a presumptive basis.  The veteran 
did not appeal that decision.  In the December 2003 decision 
on appeal, the RO denied 
the claim for special monthly compensation because the 
evidence did not show 
that he was housebound or needed aid and attendce due to his 
service-connected disabilities.

Subsequent to those decisions, the regulations pertaining to 
presumptive disabilties for former prisoners of war were 
amended to include hypertensive or atherosclerotic heart 
disease, and stroke and its residuals.  Interim final rules 
reflecting these changes were issued effective October 7, 
2004.  69 FR 60083; see also 38 C.F.R. § 3.309(c) (2005).

The medical evidence of record indicates that the veteran has 
been diagnosed with both hypertensive heart disease and 
status post cerebral vascular accident (stroke) with right 
hemiparesis.  As these disabilities could clearly impact the 
veteran's entitlement to SMC, the Board finds that 
adjudication of service connection for these issues in light 
of the amended regulations is necessary prior to a 
determination of the issue before the Board.  Thus, as these 
issues are inextricably intertwined with the claim for 
special monthly compensation, remand for adjudication of 
those issues is necessary.  However, the Board will not take 
jurisdiction over those issues post remand unless the veteran 
files and perfects a timely appeal.

If the RO finds the evidence of record insufficient to 
favorably decided the issues of service connection for heart 
disease and stroke, and entitlement to SMC based on the need 
for aid and attendance or being housebound, the RO should 
conduct any additional development deemed necessary, to 
include providing appropriate Veterans Claims Assistance Act 
(VCAA) notice and additional VA examination which includes 
review of the claims file.  In this regard, the Board notes 
that the November 2003 examination for aid and attendance did 
not include claims file review. 

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for SMC, but he was not 
provided with notice of the type of evidence necessary to 
establish an effective date for the claim on appeal.  Thus, 
on remand the RO should provide corrective notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran that an effective date for the award of benefits 
will be assigned if the claim is granted, and also includes 
an explanation as to the type of evidence that is needed to 
establish an effective date.  
      
Accordingly, the case is REMANDED for the following action:

1.  Inasmuch as the issue of entitlement 
to service connection for heart disease 
and stroke are deemed to be "inextricably 
intertwined" with the issue of 
entitlement to special monthly 
compensation based on the need for aid 
and attendance or being housebound, the 
RO should take appropriate adjudicative 
action, and provide the appellant and 
representative, if any, notice of the 
determination and the right to appeal.  
If a timely notice of disagreement is 
filed, the appellant and representative, 
if any, should be furnished with a 
statement of the case and given time to 
respond thereto.

2.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
advises the veteran that an effective 
date will be assigned if entitlement to 
special monthly compensation is awarded, 
to include an explanation as to the 
information or evidence needed to 
establish such, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

3.  If the RO finds the evidence of 
record insufficient to favorably decided 
the issues of service connection for 
heart disease and stroke, and special 
monthly compensation, the RO should 
conduct any additional development 
deemed necessary, to include providing 
appropriate Veterans Claims Assistance 
Act (VCAA) notice on the heart and 
stroke claims, and additional VA 
examination(s) which includes review of 
the claims file.  

4.  After the actions requested above 
have been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


